DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Allowable Subject Matter
2.	Claims 1, 2, 4, 5, 21-25, and 27-29 are allowed.
3.	Claims 1, 2, 4, 5, 21-25, and 27-29 are renumbered.
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipate or render obvious a magnetic flowmeter for detecting entrained fluid in a process stream from a separator, the magnetic flowmeter comprising: a diagnostics component coupled to the measurement circuitry and configured to detect entrained fluid based on analysis of at least one empty pipe value; and wherein the processor is configured to communicate the process fluid flow measurement over a communication bus, the processor being configured to automatically provide an alert when entrained fluid is detected by the diagnostic component to be above a set threshold, wherein the alert includes an identification of a type of entrained fluid, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 24 is allowed because none of the prior art of record anticipate or render obvious a magnetic flowmeter for detecting entrained fluid in a process stream from a separator, the magnetic flowmeter comprising: a diagnostics component configured to detect entrained fluid based on analysis of an empty pipe angle; and wherein the processor is configured to communicate the process fluid flow measurement over a communication bus, the processor being configured to automatically provide an alert when entrained fluid is detected by the diagnostic component to be above a set threshold, wherein the alert includes an identification of a type of entrained fluid, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Claim 27 is allowed because none of the prior art of record anticipate or render obvious a magnetic flowmeter for detecting entrained oil in a process stream from a separator, the magnetic flowmeter comprising: a diagnostics component coupled to the measurement circuitry and configured to detect entrained oil based on analysis of the empty pipe value measurement; and wherein the processor is configured to communicate the empty pipe value measurement over a communication bus, the processor being configured to automatically provide an alert when entrained oil is detected by the diagnostic component to be above a set threshold, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/							
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864